                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            MATTHEW GRAVES,
                                   7                                                       Case No. 21-cv-03186-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                       ORDER TO SHOW CAUSE
                                   9
                                            PATRICK COVELLO,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Petitioner Matthew Graves brings a petition seeking federal habeas relief from his state

                                  15   conviction in San Mateo County Superior Court, case 16-NF-011327-A (“the State Action”), for

                                  16   pimping a minor 16 or older, pandering a minor 16 or older, forcible human trafficking of a minor

                                  17   for a sex act, and dissuading a witness, in violation of California Penal Code sections 266h(b)(1),

                                  18   266i(b)(1), 236.1(c)(2) and 136. The Petition is now before the Court for review pursuant to 28

                                  19   U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases. Petitioner is currently

                                  20   incarcerated at Mule Creek State Prison, P.O. Box 409099, Ione, CA 95640. The Court finds that

                                  21   Petitioner’s claims are sufficient under 28 U.S.C. § 2254 to warrant an answer. Therefore,

                                  22   Respondents shall file an answer or dispositive motion in response to the habeas petition within 60

                                  23   days of the date of this Order.

                                  24   II.     BACKGROUND
                                  25           According to Petitioner, witnesses employed at the Red Roof Inn where some of the

                                  26   relevant events occurred, officers called to the scene or involved in the investigation, the alleged

                                  27   victim of Petitioner’s sex crimes, Jane Doe (“JD”) and JD’s grandmother testified in the State

                                  28   Court action. JD allegedly offered the following testimony:
                                       JD testified that she was born on January 29, 1999 making her 18, but
                                   1   16 at the time of the crimes. (RT 6: 248.) JD testified the tattoo on her
                                       hand was MG 50, which were GRAVES initials and football jersey
                                   2   number. (RT 6: 249.) She claimed she met GRAVES in October of
                                       2015. (RT 6: 249-250.) The night they met, JD claims she was in Jack
                                   3   London Square and GRAVES and a friend were driving in a Maserati
                                       and she liked the car and jumped in with them. (RT 6: 250-251.) She
                                   4   testified she was high and that she “just wanted to get high” and that
                                       it was all a blur because she was on crystal meth, cocaine, and alcohol,
                                   5   but remembers picking up a friend and partying and waking up at
                                       GRAVES house. (RT 6: 252-253.) JD claimed she was back and forth
                                   6   from hotel rooms with GRAVES and living at GRAVES home. (RT
                                       6:254.) She was in the 10th grade when she met GRAVES. (RT 6:
                                   7   255.) She admitted she asked GRAVES to get her hair and nails done
                                       because she was “superficial.” (RT 6: 255.)
                                   8
                                       JD claimed GRAVES offered her either a pimp/prostitute relationship
                                   9   or a love-based relationship. She chose the pimp/prostitute
                                       relationship, but loved him. (RT 6: 255-256.) She admitted this was
                                  10   not forced upon her, but it was about making money and that she made
                                       the choice on her own. (RT 6: 255-256.) JD claimed GRAVES “took
                                  11   control” at this point, but that she made the ad on “Backpage” with
                                       him. (RT 6: 256-257.) She admitted that the solicitors for her services
                                  12   called her, not GRAVES. (RT 6: 257-258.) She claimed she lost her
Northern District of California
 United States District Court




                                       cell phone, and that GRAVES gave her one. (RT 6: 258-259.) She
                                  13   claimed GRAVES wrote an ad and that a quickie was $50 an hour and
                                       prices went up from there. (RT 6: 259-260.) She admitted she had cell
                                  14   phone prefixes of 510, 707, and 650. (RT 6: 251.) She admitted she
                                       knew how to, and had, taken provocative pictures of herself with a
                                  15   self-timer. (RT 6: 262.) She claimed it was not unusual for GRAVES
                                       to have her phone. (RT 6: 263.) JD admitted the tattoo was not forced
                                  16   upon her but was her idea and that this happened when she was in
                                       love with him. (RT 6: 264-265.)
                                  17
                                       She did not remember the first time GRAVES acted as her pimp, but
                                  18   she remembered a time in Burlingame, although she admitted she
                                       arranged that entire transaction. (RT 6: 267.) She was unsure if it was
                                  19   arranged on her phone or the one GRAVES gave her because she
                                       booked her appointments on more than one phone. (RT 6: 267.)
                                  20   She claimed that GRAVES “came to see her the next day” and that he
                                       got mad because she didn’t have enough money and that he would
                                  21   become abusive when that happened. (RT 6: 269-270.) Yet she claims
                                       her pimp had no specific agreement with her about how much money
                                  22   he was to receive. (RT 6: 270-271.) She claims on one occasion
                                       GRAVES became abusive when she would not get out of the car to
                                  23   go to a sexual appointment, but then claimed she could not recall
                                       details because she was high and paranoid. (RT 6: 269-270.) She said
                                  24   another time GRAVES was abusive when she was high on crystal
                                       meth, the hallucinogenic LSD and cocaine, because he didn’t like the
                                  25   amount of money she had made. (RT 273-274.) She claimed the third
                                       incident of abuse was the day before she “ran away from him.” (RT
                                  26   6: 273-274.) She admitted that her clients provided her drugs, not
                                       GRAVES, and that GRAVES did not like her being high. (RT 6: 274.)
                                  27   She admits she was a drug addict. (RT 6: 275.) She admitted that she
                                       would take drugs for sex and then disappear and lie when people tried
                                  28   to find her. (RT 6: 274-275.) She felt GRAVES was abusive towards
                                                                          2
                                       her once because she would not work, and once because she did not
                                   1   get enough money. (RT 6: 276.) She admitted it was not GRAVES’
                                       job to keep her from getting beaten up while she was working. (RT 6:
                                   2   276.)
                                   3   JD denied she had a physical altercation with Joan, but admitted she
                                       told the police this. (RT 6: 277-278.) She admitted she changed her
                                   4   story often initially; that she was high and addicted and has no
                                       recollection of all she said. (RT 6: 278-279.) She claimed she
                                   5   committed somewhere between 10 and 20 sex acts with GRAVES as
                                       her pimp. (RT 6: 279-280.)
                                   6
                                       JD was shown texts from her grandmother’s phone with GRAVES,
                                   7   but did not remember them. (RT 6: 280-281.) She admitted she had
                                       secret nicknames other people used which GRAVES knew nothing
                                   8   about. (RT 6: 281-282.) She has little recollection of these texts
                                       because she was having panic attacks and was high. (RT 6: 283.) She
                                   9   admitted she was delusional and always intoxicated during this
                                       period. (RT 6: 285 286, 290.) She had no recollection of being
                                  10   admitted to Kaiser hospital and acknowledged she had injuries from
                                       that December 6th admission to Kaiser. (RT 6: 287.) When discussing
                                  11   a text where she asks GRAVES not to beat her, she used the phrasing
                                       “for the one-time SMDH” (although she admitted he only abused her
                                  12   a couple times). (RT 6: 288- 289.) In spite of claiming she was
Northern District of California
 United States District Court




                                       delusional; she claimed pictures of bruising around her eye and on her
                                  13   arm were from GRAVES. (RT 6: 291-292.)
                                  14   When she ran from GRAVES, she claims she went down to the office
                                       at the RR, the clerk told her to get on the shuttle, she was then seen
                                  15   by a couple at the airport who summoned help, and then she was taken
                                       to the hospital. (RT 6: 292-293.) She testified that GRAVES took a
                                  16   number of pictures with her, some before the MG tattoo. (RT 6: 294-
                                       297.) She recalled jail calls from GRAVES to her grandmother’s
                                  17   home. (RT 6: 298.) JD then described GRAVES alleged pimping
                                       operation, claiming a woman named Nana was the “bottom bitch”
                                  18   (lead prostitute) and that he also has Joan. (RT 6: 300-301.) This was
                                       the Joan she said had beaten her causing the injuries now attributed to
                                  19   GRAVES.
                                  20   JD claimed Nana wanted her to write a letter saying she prostituted
                                       herself willingly and not because of GRAVES and that Nana and a
                                  21   woman named Unique stayed with her and would not let her leave
                                       until she wrote the letter. (RT 6: 302-304.) JD claimed she told the
                                  22   truth in court. (RT 6: 305.)
                                  23   JD admitted that she was living on the streets when she met
                                       GRAVES. (RT 6: 309.) She testified her relationship with her
                                  24   grandmother was rocky and she had run away quite a few times. (RT
                                       6: 309-310.) JD admitted that after she agreed to testify against
                                  25   GRAVES she received numerous government services, including
                                       schooling, clothes, living expenses and housing (which she did not
                                  26   accept). (RT 6: 310.) She claims she caught the shuttle to the airport
                                       in the morning; it was daylight. (RT 6: 310.) She did not know what
                                  27   motel this happened at. (RT 6: 314.) She claimed she was “with”
                                       GRAVES for about three months, leaving in December. (RT 6: 315.)
                                  28   She claimed she “lost it” a few weeks before the shuttle ride. (RT 6:
                                                                         3
                                       316.) She admitted she was active on social media well before she
                                   1   knew GRAVES. (RT 6: 316-317.)
                                   2   Defense Trial Exhibits A and B (before redactions—Exhibit 4 herein)
                                       ---were documents depicting JD’s Facebook and Instagram posts,
                                   3   respectively, in the relevant time frame. One such post depicts JD
                                       displaying money while wearing a crop top and sweats, with the
                                   4   money on her lap, and the post is dated months before she met
                                       GRAVES. (RT 6:318-320.) JD is then walked through a series of
                                   5   these social media posts that show her anger at her grandmother, her
                                       drug use, her prostitution, and other issues, all before she met
                                   6   GRAVES. RT 6: 320-322.) She said at one point that “street money
                                       comes and goes to fast.” (RT 6: 322-323.) She admitted to using
                                   7   crystal meth, LSD, marijuana, and alcohol before meeting GRAVES.
                                       (RT 6: 323-324.)
                                   8
                                       On September 28, 2015, before she met GRAVES, she admitted she
                                   9   said she didn’t need a job because “I’m getting more money than
                                       someone who got a job” through prostitution. (RT 6: 325.) She
                                  10   claimed that her grandmother beat her causing her to be sent to Kaiser
                                       hospital on January 8, 2016, and later posted that police might have
                                  11   given her a concussion. (RT 6: 326-327.) She admitted that she
                                       embellished things a lot at that time. (RT 6: 326.) She admits that she
                                  12   posted on Facebook that she lied on “Niggas” (which included
Northern District of California
 United States District Court




                                       GRAVES.) (RT 6: 331-332.) She admitted that she tattooed another
                                  13   man’s name on her hand (Ray), that this was her idea as well. (RT 6:
                                       333.) She admitted to lying about her age to post on Facebook and to
                                  14   GRAVES. (RT 6: 334-335.) She admitted that she posted a letter on
                                       April 4, 2016 saying GRAVES did not make her prostitute herself,
                                  15   she was doing so to get drugs (this letter was separate from the ones
                                       she gave to Nana). (RT 6: 335-337.) She also posted that all the police
                                  16   report statements she made about GRAVES were lies. (RT 6: 337.)
                                       She admitted to taking provocative pictures of herself using a self-
                                  17   timer while GRAVES was in jail. (RT 6: 340-341.) JD admitted that
                                       GRAVES had no access to either her Facebook or Instagram
                                  18   passwords and could not post to her accounts. (RT 6: 344.) She
                                       claimed she posted these scantily clad pictures for the attention. (RT
                                  19   6: 345.)
                                  20   JD admitted she had a black eye when she went to Kaiser hospital
                                       three days before she claims to have fled GRAVES. (RT 6: 345-346.)
                                  21   She admitted she was transferred to a mental health bed. (RT: 346-
                                       347.) She admitted she told police at different points that GRAVES
                                  22   never assaulted her. (RT 6: 347.) She admitted she told police she got
                                       the black eye in a fight with Joan, and that she did not recall telling
                                  23   police that she was in a love triangle with Joan (who had GRAVES
                                       child). (RT 6: 346-348.) She also claimed she received the black eye
                                  24   in a fight with gang members. (RT 6: 350.) She admitted to trading
                                       sex for drugs well before she met GRAVES. (RT 7: 357-358.) She
                                  25   admitted that she posted on social media that she had decided “to use
                                       niggas like they use bitches.” (RT 7: 359-360.)
                                  26
                                       JD’s username on Instagram was “Paiddass-V.” (RT 7: 359-360.) She
                                  27   admitted she had tattoos on her body before she met GRAVES. (RT
                                       363-364.)
                                  28
                                                                         4
                                                       She admitted she was never prosecuted for prostitution, for selling
                                   1                   drugs, using drugs, or making false police reports about her
                                                       grandmother. (RT 7: 370-371.) She does not recall if she first
                                   2                   consented and then withdrew her consent for an exam at the hospital
                                                       on December 9th. (RT 7: 371.) The incident where she falsely claimed
                                   3                   her grandmother struck her started because she had punched holes in
                                                       a wall while out of control. (RT 7: 375-376.)
                                   4
                                       Petition at 10-15. After the prosecution rested, the Defense did as well, presenting no evidence to
                                   5
                                       rebut the prosecution’s case. Id. at 18.
                                   6
                                                In the Petition, Petitioner points to what he contends is non-cumulative new evidence that
                                   7
                                       shows that JD offered false testimony and that he is actually innocent (Ground One). Id. at 19. In
                                   8
                                       particular, he offers “expert witness and fact witness declarations, as well as documentary
                                   9
                                       evidence, all of which were not presented at trial.” Id. The expert witness Petitioner now offers,
                                  10
                                       Eugene Dey, is an expert in substance abuse and criminal thinking. Id. at 20. According to
                                  11
                                       Petitioner, the defense offered at trial was that “JD was lying because she was mad at GRAVES at
                                  12
Northern District of California




                                       the time of her allegations.” Id. (citing RT 9: 656-657, 671.) To accept that defense, however,
 United States District Court




                                  13
                                       the jury had to speculate about JD’s state of mind whereas, an expert in substance abuse and
                                  14
                                       criminal thinking could have “connected the dots” to show “that JD would have no trouble making
                                  15
                                       serious false allegations in order to maintain her ability to stay high and that she would continue
                                  16
                                       those lies over time.” Id. Petitioner contends the expert report supplied by Mr. Dey is non-
                                  17
                                       cumulative and would have filled in this gap in the defense to show that JD was a “predator in her
                                  18
                                       own right” due to her addiction. Id. at 21 & Ex. 7.
                                  19
                                                Petitioner’s counsel has also obtained a statement from Joan Andaya, the mother of
                                  20
                                       Graves’ child, who was involved in some of the relevant events and whose account contradicts
                                  21
                                       JD’s version. Id. at 22-223. According to Petitioner, Ms. Andaya’s testimony would have created
                                  22
                                       an alibi for him. Id. at 21. Ms. Andaya did not testify at trial. Petitioner has also obtained a
                                  23
                                       statement for Anaya Cortez, who was with Petitioner at the Red Roof Inn on the night he was
                                  24
                                       arrested and could have provided an alibi. Id. at 23. Like Ms. Andaya, Ms. Cortez did not testify
                                  25
                                       at the trial.
                                  26
                                                In addition, Petitioner points to testimony his mother, Crystal Graves, could have offered
                                  27
                                       about “bizarre” encounters she had with JD. Id. at 23. Although she provided these accounts to
                                  28
                                                                                         5
                                   1   trial counsel, Ms. Graves was not called to testify at trial. Ms. Graves has also obtained new

                                   2   evidence, in the form of bank statements and hotel reservation records, which she was able to

                                   3   obtain from Petitioner’s email and bank accounts. Id. at 23-25.      According to Petitioner, Ms.

                                   4   Graves’ testimony “could have provided insight into JD’s behaviors and it directly contradicted

                                   5   JD’s claims about the methodology of her injuries—and their timing--the key facts in the case.”

                                   6   Id. at 25. Likewise, the hotel booking and bank records would have cast doubt on whether

                                   7   Petitioner was a pimp and shown that he was not at the Red Roof Inn at the time when JD

                                   8   allegedly was beaten by him there. Id. at 25. According to Petitioner, this new evidence would

                                   9   show that JD gave false testimony that Petitioner struck her on December 8. Id. at 25-26. In

                                  10   combination with the testimony of Mr. Dey, this new evidence would also cast doubt on the

                                  11   veracity of JD’s testimony about other alleged incidents of abuse by Petitioner. Id. at 27.

                                  12   Petitioner also contends the new evidence shows that JD was lying when she testified that
Northern District of California
 United States District Court




                                  13   Petitioner was profiting by pimping her. Id.

                                  14          Further, according to Petitioner, Ms. Graves’ research as to the platform where Petitioner

                                  15   allegedly posted ads selling JD’s services, Thotlink, revealed that it is “a harvester site, merely

                                  16   compiling ads from other sites” and in this case, “was merely reposting JD’s ads off Instagram or

                                  17   Facebook.” Id. at 28. Given that the evidence at trial showed that JD had her Instagram and

                                  18   Facebook passwords and Petitioner did not, Petitioner contends this was crucial evidence that

                                  19   would have disproved “a central theory of the prosecutor’s case.” Id. (citing RT 6: 344, and

                                  20   Exhibit 1). Petitioner also argues that the expert testimony of Mr. Dey would have shown that JD

                                  21   offered false testimony that Petitioner coerced her into committing acts of prostitution. Id. at 28-

                                  22   29.

                                  23          Petitioner further contends he received ineffective assistance of trial counsel (Ground Two)

                                  24   because: 1) trial counsel presented no affirmative defense even though it was obvious that cross-

                                  25   examination of JD by itself would be insufficient; 2) trial counsel failed to obtain essential

                                  26   financial and hotel booking records that were available and would have rebutted important aspects

                                  27   of the prosecution’s case; 3) trail counsel failed to locate and present the testimony of witnesses

                                  28   who could have provided alibis or discredited JD’s testimony (Andaya, Cortez and Crystal
                                                                                          6
                                   1   Graves); 4) trial counsel did not obtain expert testimony as to JD’s mental state; 5) trial counsel

                                   2   did not enter a no contest plea as to the witness dissuasion charges at the time of trial, even though

                                   3   guilt on this charge was not contested and thus the scope of the evidence on this charge could have

                                   4   been limited had they done so; and 6) trial counsel was ineffective in failing to advise Petitioner

                                   5   that a trial strategy of presenting no defense was unlikely to succeed and therefore Petitioner

                                   6   should accept the plea agreement being offered by the prosecution. Id. at 32-39. According to

                                   7   Petitioner, he also received ineffective assistance of counsel because his appellate counsel was

                                   8   unaware of and did not raise these challenges on appeal (Ground Three). Id. at 40.

                                   9          Petitioner also contends “that arguments by the prosecutor made at RT 9: 640-642 and RT

                                  10   10: 716-717 constituted prosecutorial misconduct that improperly diminished the proof beyond a

                                  11   reasonable doubt standard, shifted the burden of proof, and undermined the presumption of

                                  12   innocence [Ground Four].” Id. at 40-41. In Ground Five, Petitioner claims that his trial counsel
Northern District of California
 United States District Court




                                  13   and stand-in trial counsel were ineffective for the additional reason that they did not object to the

                                  14   prosecutor’s misconduct. Id. at 41-42. Although Petitioner raised this issue on appeal and was

                                  15   unsuccessful, he contends with a vastly expanded record a different result should be reached. Id.

                                  16   at 42. Petitioner asserts in Ground Six that the cumulative prejudice of the ineffective assistance

                                  17   of counsel and the prosecutor’s misconduct requires reversal of his conviction. Id. at 42-43.

                                  18          Finally, Petitioner offers rebuttals of the superior court and appellate court orders rejecting

                                  19   these challenges. Id. at 43-50.

                                  20   III.   ANALYSIS
                                  21          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  22   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  23   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Courts

                                  24   should “award the writ or issue an order directing the respondent to show cause why the writ

                                  25   should not be granted, unless it appears from the application that the applicant or person detained

                                  26   is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate only where the

                                  27   allegations in the petition are vague or conclusory, palpably incredible, or patently frivolous or

                                  28   false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                                                                         7
                                   1          Petitioner asserts the following claims: 1) new evidence showing actual innocence (Ground

                                   2   One); 2) ineffective assistance of trial counsel (Grounds Two and Five); 3) ineffective assistance

                                   3   of appellate counsel (Ground Three); 4) prosecutorial misconduct (Ground Four); and 5)

                                   4   cumulative prejudice from ineffective assistance of counsel and prosecutorial misconduct (Ground

                                   5   Six). When liberally construed, these claims are cognizable in a federal habeas corpus action.

                                   6   IV.    CONCLUSION
                                   7          1. The Clerk shall serve a copy of this order, the petition and all attachments thereto, and a

                                   8   magistrate judge jurisdiction consent or declination form on Respondent and Respondent’s

                                   9   counsel, the Attorney General for the State of California.

                                  10          2. No later than October 12, 2021, Respondent shall file an answer conforming in all

                                  11   respects to Rule 5 of the Rules Governing Section 2254 Cases, showing cause why a writ of

                                  12   habeas corpus should not be granted based on Petitioner’s claims. Respondent shall file with the
Northern District of California
 United States District Court




                                  13   answer all portions of the state trial record that previously have been transcribed and that are

                                  14   relevant to a determination of the issues presented by the petition.

                                  15          3. If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  16   Court no later than November 9, 2021.

                                  17          4. In lieu of an answer, Respondent may file, no later than October 12, 2021, a motion to

                                  18   dismiss on procedural grounds, as set forth in the Advisory Committee Notes to Rule 4 of the

                                  19   Rules Governing Section 2254 Cases. If Respondent files such a motion, Petitioner shall file an

                                  20   opposition or statement of non-opposition no later than November 9, 2021, and Respondent shall

                                  21   file a reply no later than November 23, 2021.

                                  22          5. Upon a showing of good cause, requests for a reasonable extension of time will be

                                  23   granted provided they are filed on or before the deadline they seek to extend.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: July 11, 2021

                                  27                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
                                                                                         8
